THOMAS, S.
The business conducted by the decedent, in premises rented by the month, owed much of its value to the confidence inspired in customers by the presence of the decedent. I fix the value of the good will at $800, or two years’ purchase of the net profits, after allowing $2,000 per year for the decedent’s services.
The joint deposit in the Bank for Savings was made up of sums which appear to have been previously given by the decedent to his wife, and such deposit is not taxable. The deposit in the Dry Dock Savings Institution in trust for Mildred Adler is taxable, in so far as it represents deposits made by the decedent out of his own funds. Estate of Henry I; Barbey, 114 N. Y. Supp. 725.
*727It appears by the testimony of Jacob Rosenberg that $20 of the amount taxed was contributed by him, and a reduction must be made to that extent. The claim against A. Woticky must also be deducted from the taxable estate, as it appears to have no present value.
The order fixing tax will be modifiéd as above indicated. Settle order on notice.